       Case 2:19-cv-12525-SSV-MBN Document 29 Filed 05/14/20 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

    CHRISTOPHER MCGOVERN                                     CIVIL ACTION

    VERSUS                                                     NO. 19-12525

    ENTERPRISE RESTORATION                                 SECTION “R” (5)
    SERVICES, L.L.C., AND JOHN
    ADAMS, III



                         ORDER AND REASONS


        Before the Court is defendant John Adams’s motion to dismiss

plaintiff’s original complaint 1 and plaintiff’s motion to enforce a settlement

agreement.2 Because plaintiff has filed an amended complaint—which

defendant does not move to oppose—the Court denies defendant’s motion to

dismiss. And because the parties entered into a binding contract, the Court

grants plaintiff’s motion to enforce the settlement agreement.



I.      BACKGROUND

        This case arises from a dispute between a construction worker and his

employer. Enterprise Restoration Services, L.L.C., and its sole owner, John




1       R. Doc. 12.
2       R. Doc. 14.
     Case 2:19-cv-12525-SSV-MBN Document 29 Filed 05/14/20 Page 2 of 9



Adams, III, hired plaintiff Christopher McGovern as an independent

contractor. 3 A year later, plaintiff transitioned to a full-time position.4

Enterprise was hired to do work on a damaged property in Louisville,

Kentucky.5 Plaintiff worked on that project as an on-site consultant and

eventually became the project manager. 6 Plaintiff alleges he was not paid

any salary or wages for work on the Louisville project for various weeks in

May 2018, and for the entirety of his work in June, July, August, and

September 2018. 7 Plaintiff also alleges that he was not paid a commission

he was owed, and that defendant owes him $932.22 in unpaid expenses. 8

     McGovern brought this suit for unpaid wages in September 2019.9 The

parties entered negotiations to try to settle the dispute. 1 0 In particular,

between January 9 and January 20, 2020, the parties made significant

progress in their negotiations. 1 1 On January 9, 2020, Alex Peragine, counsel

for defendant, stated in an email that his “best offer is to pay $1,000 per




3     See R. Doc. 21 at 3 ¶ 16.
4     See id.
5     See id. at 3 ¶¶ 12-13.
6     See id. at 3 ¶ 17.
7     See id. at 4 ¶¶ 26-27.
8     See id. at 4 ¶¶ 21-23.
9     R. Doc. 1.
10    See R. Docs. 14-4, 14-6, and 14-7 (emails between counsel discussing
settlement).
11    See R. Docs. 14-6 and 14-7.
                                     2
      Case 2:19-cv-12525-SSV-MBN Document 29 Filed 05/14/20 Page 3 of 9



month until we pay it off.” 1 2    Adam Sanderson, counsel for plaintiff,

responded on January 16 that “I think we may be getting close to a

resolution.” 1 3 He made a counteroffer: “$1,000.00/month until the total

claim is paid off, and Trey/ERS agree to defend and indemnify Chris” in

certain Kentucky state court litigation.1 4 Peragine said he would confer with

his client. 1 5

       On January 20, 2020, Sanderson followed up: “I am circling back on

our offer. Any updates?” 1 6 Defendant’s attorney responded: “Am thinking

we are probably good. What is the amount of ‘total claim’ in your view?”1 7

Sanderson responded that he believed the claim was “in the $70k range,”1 8

to which Peragine replied: “Ok and we are good to go on it. How do we want

to handle this from here?”1 9 Sanderson followed up by stating that he would

draft a settlement agreement letter to “confirm that settlement has been

reached, along with a consent judgment . . . . I just ask that you review and




12     R. Doc. 14-7 at 4.
13     Id.
14     Id.
15     See id. at 3.
16     R. Doc. 14-7 at 2.
17     Id.
18     Id.
19     Id.
                                      3
      Case 2:19-cv-12525-SSV-MBN Document 29 Filed 05/14/20 Page 4 of 9



propose any revisions by tomorrow afternoon.” 2 0 The parties then agreed to

use a promissory note instead of a consent judgment. 2 1

      But no settlement was formally executed. Instead, defendant filed a

motion to dismiss the next day. 2 2 Plaintiff filed an amended complaint,2 3

and defendant did not supplement his motion to dismiss. Plaintiff also filed

a motion for summary judgment to enforce the settlement he alleges he

reached with defendant over email.2 4



II.   MOTION TO DISMISS

      Adams filed a motion to dismiss plaintiff’s original complaint pursuant

to Rule 12(b)(6) for failure to state a claim. 2 5 Defendant argued that plaintiff

failed to allege that Adams was an employer, that the complaint failed to state

a claim for overtime compensation under the FLSA, and that the complaint

fails to allege facts to support an allegation that defendant’s conduct was

willful. 2 6 Plaintiff filed an amended complaint with additional allegations on




20    Id. at 1.
21    See id.
22    R. Doc. 12.
23    R. Doc. 21.
24    R. Doc. 14.
25    R. Doc. 12.
26    See generally R. Doc. 12-1.
                                        4
     Case 2:19-cv-12525-SSV-MBN Document 29 Filed 05/14/20 Page 5 of 9



February 14, 2020. 2 7 The Court ordered defendant to “supplement his

motion to dismiss to address the allegations in the amended complaint or to

notify the Court if he does not wish to challenge the sufficiency of the

amended complaint” within fourteen days. 2 8 Defendant did not supplement

his motion to dismiss, or notify the Court that he did not wish to challenge

the sufficiency of the amended complaint.

      When a plaintiff files an amended complaint that does not adopt or

reference the original complaint, the amended complaint will supersede the

earlier complaint, leaving it with no legal effect. See King v. Dogan, 31 F.3d

344, 346 (5th Cir. 1994). Here, plaintiff’s amended complaint does not

reference or incorporate his original complaint, and defendant’s 12(b)(6)

motion is directed solely at plaintiff’s original complaint. Defendant also

failed to supplement his motion to dismiss to address plaintiff’s amended

complaint, despite an order from the Court. Defendant’s motion to dismiss

for failure to state a claim is therefore denied as moot.




27    R. Doc. 21.
28    R. Doc. 22.
                                       5
     Case 2:19-cv-12525-SSV-MBN Document 29 Filed 05/14/20 Page 6 of 9



III. MOTION TO ENFORCE SETTLEMENT

     Plaintiff seeks to enforce an agreement to settle his claims reached by

the parties over email.    Federal law determines whether a settlement

agreement is valid “where [as here] the substantive rights and liabilities of

the parties derive from federal law.” Mid-S. Towing Co. v. Har-Win, Inc.,

733 F.2d 386, 389 (5th Cir. 1984). “Compromises of disputed claims are

favored by the courts.” Id. (quoting Cia Anon Venezolana De Navegacion v.

Harris, 374 F.2d 33, 35 (5th Cir. 1967)). Generally, a “district court may

summarily enforce a settlement agreement if no material facts are in

dispute.” In re Deepwater Horizon, 786 F.3d 344, 354 (5th Cir. 2015). The

district court has discretion in determining whether to grant a motion to

enforce a settlement agreement. See Deville v. United States ex rel. Dep’t of

Veterans Affairs, 202 F. App’x 761, 762 (5th Cir. 2006) (per curiam).

     A binding “agreement exists where there is a manifestation of mutual

assent, usually in the form of an offer and an acceptance.” Lopez v.

Kempthorne, No. H-07-1534, 2010 WL 4639046, at *4 (S.D. Tex. Nov. 5,

2010) (citing Turner Marine Fleeting, Inc. v. Quality Fab & Mech., Inc.,

2002 WL 31819199, at *4 (E.D. La. Dec.13, 2002)). “Acceptance is possible

through any manifestation of assent that occurs in any reasonable manner.”

See Restatement (Second) of Contracts § 50, cmt. a. (1981). “Federal law


                                     6
     Case 2:19-cv-12525-SSV-MBN Document 29 Filed 05/14/20 Page 7 of 9



does not require settlement agreements to be reduced to writing.” E.E.O.C.

v. Phillip Servs. Corp., 635 F.3d 164, 167 (5th Cir. 2011) (citing Fulgence v.

J. Ray McDermott & Co., 662 F.2d 1207, 1209 (5th Cir. 1981) (per curiam)).

      Here, no material facts are in dispute. Rather, defendant argues only

that he is not bound to settle plaintiff’s claims on the terms the parties agreed

to because “specific terms of the purported promissory note and the

purported indemnity obligation were never negotiated or agreed upon by the

parties.” 2 9 But defendant does not indicate any specific, material terms that

had not been agreed to by the parties. And when a party “who has previously

authorized a settlement changes his mind when presented with the

settlement documents, that party remains bound by the terms of the

agreement.” Fulgence, 662 F.2d at 1209. Moreover, “[a] district court may

exercise its discretion to enforce a settlement agreement where one party to

a suit has initially agreed to a settlement but later refused to execute a formal

agreement reciting the terms of the settlement.” Weaver v. World Fin. Corp.

of Tex., No. 3:09-CV-1124-G, 2010 WL 1904561, at *2 (N.D. Tex. May 12,

2010) (citing Daftary v. Metro. Lif. Ins. Co., 136 F.3d 137 (5th Cir. 1998) (per

curiam).




29    R. Doc. 23 at 2.
                                       7
     Case 2:19-cv-12525-SSV-MBN Document 29 Filed 05/14/20 Page 8 of 9



     Fulgence is instructive. In that case, two attorneys orally agreed to

settle a plaintiff’s Title VII claims for $1440. Fulgence, 662 F.2d at 1208.

Defense counsel sent plaintiff’s counsel formal settlement documents, and

plaintiff objected to certain language. Id. Defense counsel then deleted the

language and sent the finalized settlement document to plaintiff’s counsel

with a check for $1440. Id. Plaintiff then informed defendant that he did

not wish to enter the settlement agreement and returned the check and the

unexecuted settlement documents. Id.

     The district court enforced the settlement agreement, and the Fifth

Circuit affirmed. The Fifth Circuit found that plaintiff’s counsel had full

authority to settle the claims, and there was no fraud, coercion, or

overreaching in negotiations. Fulgence, 662 F.2d at 1209-10. It also held

that when a party who has authorized a settlement changes his mind when

presented with formal settlement documents, he is nonetheless bound by the

terms of his agreement.

     This case is analogous to Fulgence. Here, the parties manifested an

intent to enter a settlement based on agreed-upon material terms. Peragine

stated that the parties were “good to go” 3 0 on the settlement, and all that

remained was the drafting of the formal documents. The parties agreed that


30   R. Doc. 14-7 at 2.
                                     8
     Case 2:19-cv-12525-SSV-MBN Document 29 Filed 05/14/20 Page 9 of 9



defendant would pay McGovern $1,000 a month until the claim was paid in

full and to indemnify him in a separate suit, in exchange for McGovern’s

dismissal of the claims at issue here. Defendant’s lawyer assented to these

terms, and there is no argument that he lacked the authority to do so. That

the parties never signed formal settlement document does not allow

defendant to renege on the terms that have been agreed upon. As such, the

Court grants plaintiff’s motion to enforce the settlement.



IV. CONCLUSION

     For the foregoing reasons, the Court DENIES defendant’s motion to

dismiss plaintiff’s complaint, and GRANTS plaintiff’s motion for summary

judgment to enforce the settlement.




          New Orleans, Louisiana, this _____
                                        14th day of May, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                      9
